                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Wade M. Hansard
                                Nevada Bar No. 8104
                              3   wade.hansard@mccormickbarstow.com
                                Jonathan W. Carlson
                              4 Nevada Bar No. 10536
                                  jonathan.carlson@mccormickbarstow.com
                              5 Renee M. Maxfield
                                Nevada Bar No. 12814
                              6   renee.maxfield@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              7 Las Vegas, Nevada 89113
                                Telephone:    (702) 949-1100
                              8 Facsimile:    (702) 949-1101

                          9 Attorneys for GEICO CASUALTY COMPANY
                            erroneously sued and served herein as GEICO
                         10 INSURANCE AGENCY, INC.

                         11

                         12                                UNITED STATES DISTRICT COURT

                         13                                       DISTRICT OF NEVADA

                         14

                         15 MIKE CASTILLO,                                       Case No. 2:19-cv-01259-APG-VCF

                         16                  Plaintiff,                          STIPULATION TO AMEND THE
                                                                                 CAPTION
                         17            v.

                         18 GEICO INSURANCE AGENCY, INC., a
                            Foreign Corporation; DOES I through X,
                         19 inclusive; and ROE CORPORATIONS I
                            through X, inclusive,
                         20
                                           Defendants.
                         21

                         22

                         23            COME NOW, Plaintiff Mike Castillo (“Castillo”) and Defendant GEICO Casualty Company,
                         24 erroneously sued herein as GEICO Insurance Agency, Inc. (“GEICO”), by and through their

                         25 respective counsel of record, and hereby stipulate that the caption in this matter shall be amended to

                         26 reflect the appropriate GEICO entity, which is GEICO Casualty Company.

                         27 / / /

                         28 / / /
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                                               2:19-cv-01259-APG-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                      STIPULATION TO AMEND THE CAPTION
                              1               The caption shall be amended effective immediately upon approval of this stipulation.
                              2               DATED this 9th day of March, 2020

                              3                                                 THE702FIRM
                              4                                                 By           /s/ Jason C. Barron
                              5                                                      Michael C. Kane. Nevada Bar No. 10096
                                                                                     Bradley J. Myers, Nevada Bar No. 8857
                              6                                                      Jason C. Barron, Nevada Bar No. 7270
                                                                                     400 S. 7th Street, Suite 400
                              7                                                      Las Vegas, Nevada 89101
                                                                                     Tel. (702) 776-3333
                              8
                                                                                     -AND-
                              9
                                                                                     Adam S. Kutner, Nevada Bar No. 4310
                         10                                                          Adam S. Kutner, P.C.
                                                                                     1137 South Rancho Drive, Suite 150-A
                         11                                                          Las Vegas, Nevada 89102
                                                                                     Tel. (702) 382-0000
                         12

                         13                                                          Attorneys for Plaintiff

                         14                   DATED this 9th day of March, 2020

                         15                                                     McCORMICK, BARSTOW, SHEPPARD,
                                                                                WAYTE & CARRUTH LLP
                         16
                                                                                By           /s/ Jonathan W. Carlson
                         17
                                                                                     Wade M. Hansard, Nevada Bar No. 8104
                         18                                                          Jonathan W. Carlson, Nevada Bar No. 10536
                                                                                     Renee M. Maxfield, Nevada Bar No. 12814
                         19                                                          8337 West Sunset Road, Suite 350
                                                                                     Las Vegas, Nevada 89113
                         20                                                          Tel. (702) 949-1100
                         21
                                                                                     Attorneys for GEICO CASUALTY COMPANY
                         22                                                          erroneously sued and served herein as GEICO
                                                                                     INSURANCE AGENCY, INC.
                         23
                                              IT IS SO ORDERED:
                         24
                                              DATED this 9th day of March, 2020
                         25

                         26

                         27                                                          UNITED STATES MAGISTRATE JUDGE

                         28
                                  6334996.1
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                         2                            2:19-cv-01259-APG-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                              STIPULATION TO AMEND THE CAPTION
